[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]                         MEMORANDUM OF DECISION  RE: MOTION TO DISMISS #101
It is uncontroverted that the plaintiff failed to appeal the decision of the Retirement Board of September 9, 1998 within the 15 day period pursuant to § 2709 of The Waterbury City Charter.
It is also uncontroverted that she requested a reconsideration of the Board's decision on December 30, 1998. She alleges the Board granted the reconsideration request and held a hearing on February 10, 1999 at which time it accepted additional evidence presumably relevant to her claim that she had new information, to wit: that she had not been informed that the Board had adopted a resolution on December 9, 1996 limiting the time period for "buying back" prior years of employment service in Waterbury. The Board once again denied her request.
Since the Board heard new evidence, the plaintiff's request for reconsideration was treated by the Board as a request de novo for pension benefits.
The court has reviewed Leonardi v. City of Waterbury,
Superior Court, judicial district of Waterbury, Docket No. 143187 (Feb. 9, 1998, Shortall, J.) (21 Conn. L. Rptr. 342). The court agrees with Judge Shortall's reasoning in that case and finds it valid here.
Therefore the Motion to Dismiss is denied as the plaintiff's appeal was timely with regard to the decision of February 10, 1999.
SANDRA VILARDI LEHENY, J.